ON MOTION FOB BEHEABING.
PER CURIAM. — On the insistence of the defendant, Joplin Transfer & Storage Company, in its motion for- a rehearing, that objections to certain instructions given at the request of the plaintiff were not considered in the opinion, suffice it to say that the assignments of error relative to such instructions were necessarily disposed of in the discussion of the relation existing between this defendant and its employee. The objections originally, and in the motion for a rehearing, urged against the instructions are based, we think, on the erroneous assumption by this defendant that the relation between it and said employee was different from that of the usual relation of master and servant.
The motion for a rehearing is denied.